                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DONALD MURPHY                               :    CIVIL ACTION
                                             :
                   v.                        :
                                             :
 ANDREW SAUL, Commissioner of                :    NO. 18-4732
 Social Security                             :

                                        ORDER

              AND NOW, this 13th day of September, 2019, upon consideration of

Plaintiff’s request for review (Doc. 11), the response (Doc. 12), the Plaintiff’s reply (Doc.

13), and after careful consideration of the administrative record (Doc. 8), IT IS HEREBY

ORDERED that:

       1.     Judgement is entered REVERSING the decision of the Commissioner of
              Social Security for the purposes of this remand only and the relief sought
              by Plaintiff is GRANTED to the extent that the matter is REMANDED for
              further proceedings consistent with this adjudication; and


       2.     The clerk of Court is hereby directed to mark this case closed.



                                                  BY THE COURT:


                                                  /s/ELIZABETH T. HEY
                                                  ___________________________
                                                  ELIZABETH T. HEY, U.S.M.J.
